219 U.S. 209 (1911)
LOUISVILLE & NASHVILLE RAILROAD COMPANY
v.
SCOTT.
No. 286.
Supreme Court of United States.
Argued October 19, 20, 1910.
Decided January 3, 1911.
ERROR TO THE COURT OF APPEALS OF THE COMMONWEALTH OF KENTUCKY.
Mr. Joseph R. Lamar for plaintiff in error in No. 215[1] and Mr. C.H. Moorman, with whom Mr. Benjamin D. Warfield and Mr. Henry L. Stone were on the brief, for plaintiff in error in this case.
Mr. Wm. S. Kenyon, Assistant to the Attorney General, with whom The Attorney General was on the brief, by leave of the court for the United States, as amicus curiae in support of the constitutionality of § 20 of the act of June, 1906.
There was no appearance for defendant in error.
MR. JUSTICE LURTON delivered the opinion of the court.
This case was heard with No. 215, Atlantic Coast Line Railroad Co. v. Riverside Mills, just decided. Like that case it presents only the question of the constitutionality of the Carmack amendment of the act to regulate commerce.
The facts are not substantially different, and the judgment of the Court of Appeals of the Commonwealth of Kentucky is affirmed upon the authority of that case.
Affirmed.
NOTES
[1]  See ante, p. 186.